The appeal in this case is from orders sustaining a general demurrer to the original bill of complaint and sustaining a general demurrer to an amended bill of complaint. It appears to the Court that the amended bill of complaint contains equity and that the allegations thereof are sufficient to require the defendants to answer.
It is, therefore, ordered that the order sustaining the demurrer to the amended bill of complaint be reversed and the cause be remanded with directions to the chancellor to allow reasonable time to the defendants in which to answer the amended bill of complaint. *Page 1704 
Reversed and remanded.
TERRELL, C. J., and ELLIS and BROWN, J. J., concur.
WHITFIELD, P. J., and STRUM and BUFORD, J. J., concur in the opinion and judgment.